                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

       IN RE:                              :          Bankruptcy No. 5:21-bk-01053
                                           :
                Ronald Walton,             :            Chapter 13
                                           :
                                Debtor     :
                __________________________ :            Docket No. 15
                                           :
                Ronald Walton,             :
                                           :
                                Movant     :
                vs.                        :
                                           :
                No Respondent.             :


      MOTION TO EXTEND TIME TO COMPLETE THE BANKRUPTCY FILING

       AND NOW comes the Debtor, Ronald Walton, by and through his attorney, Paul

W. McElrath, Esquire, of the law firm McElrath Legal Holdings, LLC, and files the within

Motion to Extend Time to Complete the Bankruptcy Filing, and in support of avers as

follows:

       1. The Debtor voluntarily filed for relief under Chapter 13 of the Bankruptcy Code

           in the above-referenced case.

       2. On May 10, 2021 the Debtors filed an “Emergency Filing” and received a Notice

           of Deficiencies indicating that the Schedules, Chapter 13 Plan, and Pay

           Advices are due by May 24, 2021.

       3. The Debtors are obtaining additional information to submit to Counsel.

       4. As a result of the above, Counsel for the Debtors have not been able to gather

           all the required information to timely file completed schedules.




Case 5:21-bk-01053-HWV       Doc 9 Filed 05/21/21 Entered 05/21/21 07:36:15          Desc
                             Main Document    Page 1 of 2
      5. Counsel requests a reasonable extension of time to meet with Debtors and to

          complete the Bankruptcy petition.

      6. The Debtors needs approximately ten (10) days in order to obtain all the

          information necessary for the completion of the filing.

      7. Counsel expects to file the completion no later than June 4, 2021.



      WHEREFORE, Debtors respectfully requests that this Honorable Court extend the

time for the completion date for ten (10) days.


                                                  Respectfully submitted,

Date: May 21, 2021
                                                  /s/ Paul W. McElrath,
                                                  Paul W. McElrath, Esquire
                                                  PA I.D. # 86220
                                                  McElrath Legal Holdings, LLC
                                                  1641 Saw Mill Run Boulevard, LLC
                                                  Pittsburgh, PA 15210
                                                  Tel: (412) 765-3606
                                                  Fax: (412) 765-1917
                                                  Email: paulm@mcelrathlaw.com
                                                  Attorney for Debtors




Case 5:21-bk-01053-HWV       Doc 9 Filed 05/21/21 Entered 05/21/21 07:36:15          Desc
                             Main Document    Page 2 of 2
